DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                                KORY SOLTIS,
                                  Appellant,

                                       v.

                            STATE OF FLORIDA,
                                 Appellee.

                                No. 4D18-598

                                 [May 1, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Geoffrey D. Cohen, Judge; L.T. Case No.
16004297CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Joseph D.
Coronato, Jr., Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, J.

   Kory Soltis appeals his judgment of guilt and sentence for one count of
aggravated assault with a deadly weapon, one count of resisting arrest
with violence, one count of felony battery, and one count of culpable
negligence. Appellant contends that the trial court erred by failing to make
a proper Nelson 1 inquiry after he filed a motion to dismiss his court-
appointed counsel. We affirm because Appellant failed to preserve the
issue for appellate review.

    Appellant’s convictions were the result of a no contest plea. Several
months prior to the date the court considered Appellant’s plea, Appellant
filed a pro se motion to dismiss his court-appointed counsel. However,
Appellant took no steps to bring his motion to the court’s attention despite
having the opportunity to do so. Then, at his change of plea hearing,
Appellant expressed his satisfaction with the same court-appointed
counsel. Under these circumstances, Appellant waived his right to have

1   Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973).
the trial court conduct a Nelson inquiry. See Hall v. State, 92 So. 3d 223,
225–26 (Fla. 4th DCA 2012) (holding that by failing to bring his pro se
motion to dismiss counsel to the court’s attention and proceeding to trial
with the same court-appointed counsel without voicing any objection, the
defendant failed to preserve the court’s error in failing to conduct a Nelson
inquiry); Sheffield v. State, 769 So. 2d 493, 493 (Fla. 4th DCA 2000)
(same); Kinzie v. State, 696 So. 2d 530, 530–31 (Fla. 4th DCA 1997) (same).

   Affirmed.

CONNER and FORST, JJ., concur.

                            *        *         *

   Not final until disposition of timely filed motion for rehearing.




                                     2